
	
		II
		110th CONGRESS
		1st Session
		S. 350
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit certain abortion-related
		  discrimination in governmental activities.
	
	
		1.Short titleThis Act may be cited as the
			 Abortion Non-Discrimination Act of
			 2007.
		2.Abortion Non-DiscriminationSection 245 of the
			 Public Health Service Act
			 (42 U.S.C.
			 238n) is amended—
			(1)in the section heading by striking
			 and licensing of
			 physicians and inserting , licensing, and practice of physicians and other
			 health care entities;
			(2)in subsection (a)(1), by striking to
			 perform such abortions and inserting to perform, provide
			 coverage of, or pay for induced abortions; and
			(3)in subsection (c)—
				(A)in paragraph (1), by striking
			 includes and inserting means; and
				(B)in paragraph (2)—
					(i)by inserting or other health
			 professional, after an individual physician;
					(ii)by striking and a
			 participant and inserting a participant; and
					(iii)by inserting before the period the
			 following: , a hospital, a provider sponsored organization, a health
			 maintenance organization, a health insurance plan, or any other kind of health
			 care facility, organization or plan.
					
